DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-52	
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			21-52
Amended claims: 				3-11 and 13-20
New claims: 					None
Claims currently under consideration:	1-20
Currently rejected claims:			1-20
Allowed claims:				None


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because Figs. 2, 3, and 6 show an open square in the legend, but the graphs show a closed square.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, product of nature, or an abstract idea) without significantly more.  Claim 1 is directed to a product of nature. This judicial exception is not integrated into a practical application because there are natural products comprising the claimed composition. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Product of Nature:  When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". For example, the isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). MPEP 2106.04.II.
The Markedly Different Characteristics Analysis: The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify law of nature exceptions.  If the claim includes a law of nature that has markedly different characteristics, then the claim does not recite a law of nature exception and is eligible. If the claim includes a law of nature that does not exhibit markedly different characteristics from its closest law of nature, then the claim is directed to a "law of nature" exception (Step 2A – Prong One: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception.
The claims are directed to a product comprising organic acid, protein, phosphorus, and less than 0.6 wt.% phytic acid.  There is no indication in the claims that the composition of the product is markedly different from the naturally occurring product; thus the claims involve the use of judicial exceptions.  To show a marked different, the characteristic(s) must be changed as compared to its closest law of nature.  For example, an assertion of changed composition must be accompanied with evidence of a comparison of the claimed product with its closest naturally-occurring product and should apply to the full scope of the claims.  Furthermore, inherent or innate characteristics of the product of nature cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. 
There is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally-occurring counterpart and is not eligible subject matter under current 35 U.S.C. 101 standards.  The rationale for this determination is explained below:

Step 1: Is the claim directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter?  YES, the claim is interpreted as being directed to a product (i.e., an animal feed ingredient), which is a statutory category within at least one of the four categories of patent eligible subject matter.

Step 2A – Prong One:  Does the claim recite a Judicial Exception (e.g., law of nature, natural phenomenon, product of nature, or an abstract idea)? YES, the claims recite a product of nature (i.e., a product comprising organic acid, protein, phosphorus, and less than 0.6 wt.% phytic acid) which is not markedly different from a naturally-occurring product (i.e., buttermilk or fermented milk, which may form naturally from standing milk and would comprise an organic acid that is lactic acid, protein, and phosphorus).

Step 2A – Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO, the claim recites a product comprising organic acid, protein, phosphorus, and less than 0.6 wt.% phytic acid, but does not require any additional elements that integrate the judicial exception into a practical application.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? NO, the claim does not recite additional elements that amount to something significantly more than the judicial exception.

Thus, the claimed product is not eligible subject matter under current 35 U.S.C. §101 standards.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kumar (Kumar et al., “Natural and Cultured Buttermilk”, May 2015, Fermented and Dairy Products, pages 203-227). 
Regarding claim 1, Kumar teaches buttermilk, comprising organic acid (corresponding to lactic acid), protein, phosphorus (page 204, paragraph 3).  The buttermilk contains 0 wt.% phytic acid, which falls within the claimed range, since it is not produced from plant seeds.  Kumar does not teach the buttermilk as an animal feed ingredient; however, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
Regarding claim 2, Kumar teaches the invention as disclosed above in claim 1, including the organic acid is lactic acid (page 204, paragraph 3).
Regarding claim 10, Kumar teaches the invention as disclosed above in claim 1, including the buttermilk is dried until it has a 40-50% dry solids content (page 210, paragraph 1), which falls within the claimed range.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2005/0025874; cited by applicant on IDS) as evidenced by Nisa (Nisa et al., “Influence of Corn Steep Liquor on Feeding Value of Urea Treated Wheat Straw in Buffaloes Fed at Restricted Diets”, 2006, Asian-Australasian Journal of Animal Sciences, Vol. 19, No. 11, pages 1610-1616).
Regarding claim 1, Carlson teaches an animal feed ingredient (corresponding to corn steepwater and corn steep liquor) ([0003]), comprising: an organic acid (corresponding to lactic acid and propionic acid) ([0013]), protein (corresponding to corn steep water or the subsequent concentrated steep liquor containing an average of 40% protein, as evidenced by Nisa, page 1611, Table 1), phosphorus ([0011]), and an amount including 0% of phytic acid (corresponding to more than about 90% of the phytate is precipitated out of the steepwater) ([0039]), which overlaps the claimed content range. The phytic acid concentration is not considered to be disclosed with sufficient specificity to support a rejection of the claim under 35 U.S.C. § 102(a)(1). MPEP 2131.03 II.
Regarding claim 2, Carlson teaches the invention as disclosed above in claim 1, including the organic acid is selected from the group consisting of lactic acid and propionic acid ([0013]).
Regarding claim 3, Carlson teaches the invention as disclosed above in claim 1, including the organic acids are present in an amount to decrease the pH of the animal feed ingredient below 5 ([0013]), which includes amounts suitable for reducing the gastric pH of an animal.
Regarding claim 4, Carlson teaches the invention as disclosed above in claim 1, including the organic acids are present in an amount greater than about 16-20 wt.% dry basis (corresponding to steepwater containing about 16-20% wt.% dry basis lactic acid is fermented with endogenous and/or added lactic acid-forming bacteria for at least 8 hours to reduce the pH to less than 5) ([0037], [0041]), which overlaps the claimed content range.
Regarding claim 5, Carlson teaches the invention as disclosed above in claim 1, including the proteins comprise corn protein (corresponding to corn steep water or the subsequent concentrated steep liquor containing an average of 40% protein, as evidenced by Nisa, page 1611, Table 1) ([0003]).
Regarding claim 6, Carlson teaches the invention as disclosed above in claim 1, including the average protein content in corn steep liquor is 40 wt.% dry basis, as evidenced by Nisa (page 1611, Table 1) and an amount of the protein is precipitated out to form the animal feed ingredient ([0048]); therefore, the amount of protein in the animal feed ingredient is less than 40 wt.% dry basis, which overlaps the claimed content range.
Regarding claim 7, Carlson teaches the invention as disclosed above in claim 1, including the phosphorus content in the feed ingredient is 1-99 wt.% of the phosphorus content of the ingredient source (corresponding to source steepwater) ([0017]), which has a phosphorus content of 3.6 wt.% on a dry matter basis (corresponding to starting steepwater solids) ([0048]) and a phytic acid content of about 0.1-3% on a dry matter basis ([0039]).  Carlson also teaches that more than about 90% of the phytic acid and about 10-50% of the free phosphate (corresponding to inorganic phosphate) is removed from the ingredient source in order to produce the feed ingredient.  As shown by these disclosures, the amount of free phosphate in the feed ingredient approaches the claimed free phosphate content and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.
Regarding claim 8, Carlson teaches the invention as disclosed above in claim 1, including lactic acid is present in an amount greater than about 16-20 wt.% dry basis (corresponding to steepwater containing about 16-20% wt.% dry basis lactic acid is fermented with endogenous and/or added lactic acid-forming bacteria for at least 8 hours to reduce the pH to less than 5) ([0037], [0041]), which overlaps the claimed content range.
Regarding claim 9, Carlson teaches the invention as disclosed above in claim 1, including the residual sugar in the steepwater is converted into organic acid to produce the animal feed ingredient ([0013]), which means the animal feed ingredient comprises 0% sugars on a dry basis, which falls within the claimed range.
Regarding claim 10, Carlson teaches the invention as disclosed above in claim 1, including the feed ingredient is about 30-90% dry solids ([0041]), which overlaps the claimed dry solids content.
Regarding claim 11, Carlson teaches an animal feed product, comprising: the feed ingredient of claim 1 ([0011]).
Regarding claim 12, Carlson teaches the invention as disclosed above in claim 11, including the feed ingredient is mixed with other ingredients such as corn bran and cornmeal to produce the feed ([0040]).  It is noted that claim 12 recites a component that would already be present in the corn components disclosed by Carlson; therefore, the claiming of “corn protein concentrate” is essentially a product-by-process claim limitation which attempts to require the production of the corn product before its incorporation in to the feed product.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 13, Carlson teaches the invention as disclosed above in claim 11, including the feed ingredient is mixed with other ingredients such as corn bran and cornmeal to produce the feed ([0040]).  It is noted that claim 13 recites a component that would already be present in the corn components disclosed by Carlson; therefore, the claiming of “corn gluten meal” is essentially a product-by-process claim limitation which attempts to require the production of the corn product before its incorporation in to the feed product.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 14, Carlson teaches the invention as disclosed above in claim 11, including the feed ingredient has an amount including 0% of phytic acid (corresponding to more than about 90% of the phytate is precipitated out of the steepwater) ([0039]) and that the feed ingredient is mixed with other ingredients to produce an animal feed ([0040]).  Since the claim does not require any amount of the feed ingredient in the animal feed product composition and the feed ingredient taught by Carlson has an amount including 0% of phytic acid, the phytic acid content of the animal feed product overlaps the claimed phytic acid content.
Regarding claim 19, Carlson teaches the invention as disclosed above in claim 11, including the phosphorus content in the feed ingredient is 1-99 wt.% of the phosphorus content of the ingredient source (corresponding to source steepwater) ([0017]), which has a total phosphorus content of 3.6 wt.% on a dry matter basis (corresponding to starting steepwater solids) ([0048]) and a phytic acid content of about 0.1-3% on a dry matter basis ([0039]).  Carlson also teaches that more than about 90% of the phytic acid and about 10-50% of the free phosphate (corresponding to inorganic phosphate) is removed from the ingredient source in order to produce the feed ingredient.  As shown by these disclosures, the amount of free phosphate in the feed ingredient approaches the claimed free phosphate content and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Carlson teaches the feed ingredient is mixed with other feed ingredients such as soy hulls, wheat middlings, and corn products to produce the animal feed product ([0040]).  Since the claim does not require any amount of the feed ingredient in the animal feed product composition, the free phosphate concentration of the disclosed animal feed product also approaches the claimed free phosphate concentration.
Regarding claim 20, Carlson teaches the invention as disclosed above in claim 11, including the residual sugar in the steepwater is converted into organic acid to produce the animal feed ingredient ([0013]), which means the animal feed ingredient comprises 0% sugars on a dry basis; the feed ingredient is mixed with other feed ingredients such as corn products to produce the animal feed product ([0040]); and whole corn kernels comprises about 2 wt.% dry matter sugar (Table 1 on page 2).  Since the claim does not require any amount of the feed ingredient in the animal feed product composition and the additional feed ingredients comprise corn products such as corn kernels containing about 2 wt.% dry matter sugar, the sugar content of the disclosed  animal feed product overlaps the claimed sugar content concentration.

Claims 1, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson (US 2008/0233244).
Regarding claim 1, Swenson teaches an animal feed product (corresponding to animal food compositions) ([0002]), comprising as animal feed ingredients: one or more organic acids ([0109]), protein (corresponding to structured plant protein material) ([0095]), and phosphorus (corresponding to phosphate as the antioxidant) ([0092]).  Since Swenson teaches the product to comprise a single antioxidant ([0092]), phytic acid is not included as an animal feed ingredient which means the phytic acid content will be 0%, which falls within the claimed content range.  Swenson does not teach the organic acids, protein, and phosphorus to be combined as a single animal feed ingredient, but the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).  Therefore, the inclusion of a single animal feed ingredient comprising organic acids, protein, and phosphorus is obvious.
Regarding claim 11, Swenson teaches an animal feed product (corresponding to animal food compositions) ([0002]), comprising an animal feed ingredient as required by claim 1. 
Regarding claim 15, Swenson teaches the invention as disclosed above in claim 11, including the feed product has an organic acid content of 0.1-10 wt.% dry basis ([0109]-[0110]), which overlaps the claimed range.
Regarding claim 16, Swenson teaches the invention as disclosed above in claim 11, including the amount of protein present in the ingredients for making structured protein ranges from about 40-100% ([0031]) and the amount of structured protein in the animal feed product is 75 wt.% ([0083]), which falls within the claimed protein content range.
Regarding claim 17, Swenson teaches the invention as disclosed above in claim 11, including the animal feed product is formulated to meet the requirements of animals such as a dog ([0095]) and the minimum amount of lysine for a balanced diet for a dog is 0.63% (Table below [0099]), which overlaps the claimed lysine content.
Regarding claim 18, Swenson teaches the invention as disclosed above in claim 11, including the feed product has an organic acid content of 0.1-10 wt.% dry basis and the organic acid is lactic acid ([0109]-[0110]), which overlaps the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791